SELECTED FINANCIAL DATA (in $000’s except for per share data, unaudited) 2009 2008 2007 2006 2005 Net sales $ 52,526 $ 53,839 $ 59,308 $ 64,748 $ 60,774 Gross margin $ 9,148 $ 8,356 $ 866 $ 10,349 $ 6,893 Operating earnings (loss) $ 1,377 $ 582 $ 546 $ 1,095 $ (2,745) Net earnings (loss) $ 1,097 $ 204 $ 195 $ 343 $ (2,996) Basic net earnings (loss) per common share $ 0.11 $ 0.02 $ 0.02 $ 0.03 $ (0.30) Diluted net earnings (loss) per common share $ 0.11 $ 0.02 $ 0.02 $ 0.03 $ (0.30) Total assets $ 24,305 $ 25,848 $ 26,601 $ 30,187 $ 29,077 Long-term liabilities $ 2,178 $ 5,185 $ 6,709 $ 9,234 $ 8,187 Working capital $ 15,569 $ 17,302 $ 18,376 $ 18,863 $ $16,626 COMMON SHARE MARKET PRICE The Company’s common shares are traded on the NYSE Amex Stock Exchange under the symbol WGA.On December 31, 2009, there were approximately 459 holders of record of the common shares.A five percent (5%) stock dividend was issued in 2008.High and low prices, reflecting this dividend, for the last two years, unaudited, were: 2009 Prices 2008 Prices High Low High Low Quarter ended: March 31 $0.71 $0.35 $1.81 $1.27 June 30 $1.28 $0.42 $1.88 $1.19 September 30 $2.30 $0.80 $1.75 $0.95 December 31 $3.12 $1.80 $1.09 $0.35 CORPORATE PROFILE: Founded in 1925, Wells-Gardner Electronics Corporation is a distributor and manufacturer of color video monitors and other related distribution products for a variety of markets including, but not limited to, gaming machine manufacturers, casinos, coin-operated video game manufacturers and other display integrators. The Company has the majority of its LCDs manufactured in Mainland China. In addition, the company’s American Gaming & Electronics, Inc. subsidiary (“AGE”), a leading parts distributor to the gaming markets, sells parts and services to over 700 casinos in North America with offices in Las Vegas, Nevada, Hammonton, New Jersey, Hialeah, Florida and McCook, Illinois. AGE also sells refurbished gaming machines on a global basis. -1- 2009 PRESIDENT’S REPORT TO OUR SHAREHOLDERS, CUSTOMERS, SUPPLIERS & EMPLOYEES: Wells-Gardner had an outstanding financial performance in the extremely difficult economic environment of 2009. · The Company was profitable for the fourth consecutive year with net earnings of $1.1 million or $0.11 per share compared to $204,000 or $0.02 per share in 2008. The 2009 earnings included non recurring tax charges of $168,000. · This was the best fiscal earnings in this decade. · Sales for fiscal 2009 were $52.5 million, a decrease of 2% or $1.3 million compared to the sales of $53.8 million in the prior year. This sales decline was due almost entirely to the decline in LCD prices of around 7%, which resulted in a sales decline of over $3 million. If LCD prices had held steady, the Company’s sales would have increased by around $2 million. · The reason for this increase in net earnings was the improvement in gross margin to 17.4% from 15.5% and the reduction of interest expense of $143,000 or 40 percent. This more than offset the loss of margin of $225,000 caused by the sales decline. The margin improvement was driven by improved design and purchasing cost control as well as moving more production to Mainland China. · The Company’s Balance Sheet strengthened considerably with the generation of $3 million of free cash flow. Bank debt declined to $2.2 million from $5.2 million at year end 2008. This resulted in the interest reduction of 40 percent. The Company’s debt/equity ratio was reduced to 14 percent from 37 percent at year end 2008. The positive cash flow was driven by an inventory reduction of $3.8 million. · LCD sales continue to drive our business and the Company sold almost 104,000 LCDs in 2009, an increase of 19 percent compared to almost 87,000 sold in 2008. The Company sold its 350,000th LCD in January 2010. · The Company has been granted two LCD patents. The Company believes that one of these patents has royalty income potential. We have another 6 LCD patent applications filed. This is a continuation of our push to broaden the scope of our Intellectual Property (IP). · The Company has embarked on two new directions, namely introducing new 3D technology to the gaming industry and entering the new Illinois Video Lottery Terminal market, two opportunities that have huge potential for Wells-Gardner for the next several years. 3D and Other New Technologies The cover page of this annual report highlights the push by Management to enter the exciting 3D market with new innovative technology. The Company has a global exclusive license for the gaming and amusement markets for a patented 3D/2D switch technology developed by Dimension Technologies Inc. of Rochester, NY.
